DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 16, 18-19 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest an absorbent article including a core cover arranged around an absorbent component to define and limit an expansion space for a centre segment wherein the ratio of the first width of the centre segment and the width of the absorbent component, in dry condition is 0.25-.045, and for each of the two side segments, the ratio of the first width to the third width is in the interval 0.75-0.91, and the ratio of the second width to the fourth width in the interval 0.57-0.71.
While Noda et al. (US 2015/0032073) does provide the claimed ratio between the width of the centre segment and the width of the absorbent component, Noda fails to teach or fairly suggest this first ratio in combination with the specific ratio between the first width and the third width and the ratio of the second width to the fourth width. The instant application relies on the specific ratio(s) to provide the required stiffness of the centre segment as disclosed on page 17, lines 9-10 of the instant specification.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781